Title: To Thomas Jefferson from Daniel Pettibone, 12 January 1808
From: Pettibone, Daniel
To: Jefferson, Thomas


                  
                     Hon’d Sir— 
                     Boston 12 Jan 1808
                  
                   Permit me to describe an improvement I have made on the fire arms; if or a new kind of cannon or instrument to discharge a quantity of shot at once & instead of scattering them in a circular manner;—throw them in a horizontal line.—Suppose the instrument to be made at the brich as a common Hoitzer with a callibre or chamber sufficient to hold a proper quantity of powder to throw three or four lbs of Musket balls—or buck shot. & a Muzzle to be made of wraught iron some what like the bell muzzle blunder buss.—instead of being a round Callibre—a flat or a long ovel. Thus [GRAPHIC IN MANUSCRIPT], with notation “form of the Mouth” written in left margin.]—The common Musket will scatter its shot in a circle. thereby a part is carried above & below the object.—I have thought that such things Might be constructed for a kind of flying artillery: to throw Musket balls or even in a close engage-ment to throw Buck or Duck shot—suppose a regment of Men were armed with Pistols of such a construction slung at their back and to meet their enemy sword in hand—in the first place to discharge small shot in the faces of the enemy then fall upon them with the sword—or fall Back and let the Cavalry fall upon them.—I am confident that I can with a Machine: & two Men to work it, cast a ton of Musket balls per Day.—I have not yet thouroughly proved My plan of a cannon or Gun.—if on examination you find it worth your attention you will pleas to inform—Me 
                  your Most obedient servant
                  
                     Daniel Pettibone 
                     
                  
                  
                     PS Please to show this communication to General Dearborn.
                     Art is better than perticular forms in war.—
                  
               